I am unable to concur in a reversal. The facts are sufficiently set out in the opinion of Mr. Justice Gary. The issue before the Circuit Court was one of legal title to the land in dispute, and the findings of fact on that issue made by the Circuit Judge are binding on this Court, unless they are entirely unsupported by evidence. Johnson v. Jones, 72 S.C. 270,51 S.E., 805. The Circuit Judge says in his decree: "I do not think the possession by Beulah was of such a character and long enough continued to carry notice to the Wageners. Furthermore, Georgianna had a life estate in the land, which was only ended in 1902, and up to that time she was the one lawfully in possession."
Wagener's judgment against G. Ernest Brown was recovered in 1897, and Mrs. Georgianna Brown, the life tenant of the land, lived until 1902. Ernest Brown conveyed the one-half interest to Beulah C. Brown by deed, dated 3d June, 1887, but not recorded until 27th June, 1902; and there was evidence tending to show that at or about the same *Page 139 
time Mrs. Georgianna Brown, the mother of Ernest and Feaster Brown, who was the life tenant, surrendered the land to Beulah C. Brown. The question of law is whether the possession acquired by Beulah C. Brown put Wagener Company on notice of her title before the entry of their judgment in 1897. If the issue were whether this transfer of the land and subsequent holding of possession of it by Beulah C. Brown was sufficient to charge a creditor or a purchaser of the life tenant with notice that the life tenant had parted with, and Beulah C. Brown had acquired, her interest, the following cases might be regarded conclusive that the possession was sufficient notice: Sheorn v. Robinson,22 S.C. 32; Graham v. Nesmith, 24 S.C. 295;Sweatman v. Edmunds, 28 S.C. 63, 5 S.E., 165; Daniel v.Hester, 29 S.C. 149, 7 S.E., 65; Ellis v. Young, 31 S.C. 325,9 S.E., 955.
But, according to the papers on record, neither Ernest Brown nor Feaster Brown had any right of possession until the death of their mother, and those dealing with Ernest and Feaster Brown cannot be held to be put on notice that they had parted with their remainder from the fact that another held a possession of which they had no legal control. Such possession was notice sufficient to put the public on inquiry as to whether the life tenant had parted with her interest, but not whether the remaindermen, who had no right of possession, had parted with their interest. While recognizing fully the authority of the cases above cited, the doctrine ought not to be extended to the case here presented. Assuming, therefore, that the Circuit Judge was bound to accept the evidence of the parties as to the change of possession to Beulah C. Brown, such a change of possession did not charge Wagener  Company with notice that the remaindermen had parted with their title.
The record of the mortgage given by Beulah C. Brown on the land was not constructive notice to creditors or purchasers *Page 140 
that the owners had parted with their title to her. I think the judgment should be affirmed.
The Court being evenly divided, the judgment of the Circuit Court is affirmed.
MR. JUSTICE JONES concurs.